Case 3:20-cv-07103-FLW-DEA Document 19-4 Filed 11/20/20 Page 1 of 7 PageID: 235



KROVATIN NAU LLC
Gerald Krovatin, Esq. (Attorney No. 024351977)
60 Park Place, Suite 1100
Newark, New Jersey 07102
(973) 424-9777
Attorneys for Plaintiffs

                           UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY


                                                 Civil Action No.: 3:20-cv-07103 (FLW-DEA)
PHILIP N. BURGESS, JR.; MICHELLE BURGESS;
ALEXANDRIA BURGESS; Minor 1, Minor 2,
Minor 3, by their parents Philip and Michelle
Burgess and MICROBILT CORPORATION,
                                                            Civil Action
             Plaintiffs,

   vs.


LEONARD A. BENNETT; CONSUMER
LITIGATION ASSOCIATES, P.C.; KRISTI
CAHOON KELLY; KELLY GUZZO, PLC
JACOB M. POLAKOFF; and BERGER
MONTAGUE PC,

             Defendants.




            MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS'
           MOTION FOR LEAVE TO FILE AN AMENDED COMPLAINT




On the Brief:
  Gerald Krovatin, Esq.
Case 3:20-cv-07103-FLW-DEA Document 19-4 Filed 11/20/20 Page 2 of 7 PageID: 236




                                 PRELIMINARY STATEMENJ:

        Plaintiffs Philip N. Burgess, Jr. ("Burgess"), Michelle Burgess, Alexandria Burgess, and

 Minor 1, Minor 2, Minor 3 (the "Minor Children") by their parents Philip and IVIichelle Burgess,

 and MicroBilt Corporation, ("MicroBilt") (collectively, "Plaintiffs") respectfully submit this Brief

 in support of their motion for leave to file an amended complaint. In its current form, this is an

action for damages and declaratory and injunctive relief against Defendants for abuse of process,

harassment invasion of privacy and intentional infliction of emotional distress arising out of

Defendants' improper attempt to coerce Plaintiffs Philip Burgess and MicroBilt to settle separate

Virginia federal litigation by filing frivolous and unfounded civil litigation against them and

against him in this District and by employing process servers to make repeated and harassing

attempts to serve Plaintiff Philip Burgess with process in the aforementioned frivolous litigation

at his Princeton home, causing fear and emotional distress to Plaintiffs Michelle Burgess,
Alexandria Burgess and the Minor Children.

        Plaintiffs Burgess and MicroBilt file this motion for leave to amend the Complaint to add

new plaintiffs Princeton Alternative Funding, LLC ("PAF"), Princeton Alternative Income Fund,

L.P. ("PAIF"), Alonzo Primus ("Primus"), and UP Consulting, LLC ("UP") and to assert related
claims for Business Injured by Another's False Description (Count Four); Intentional Interference

with Prospective Economic Advantage (Count Five); Conspiracy to Commit Tort (Count Six); and

Aiding the Commission of Tort (Count Seven). Defendants Bennett, Kelly and their law firms

have continued their campaign of harassment and intimidation against these Parties by attempting

to intentionally harm their businesses by filing a false and frivolous class action civil RICO

complaint against them in the Eastern District of Virginia (EDVA), see Steven Mann, et al. v.

Princeton Alternative Funding, LLC, et al.. Case No. 3:20-cv-00820-REP (EDVA) the "EDVA
Class Complaint"). The ED VA Class Complaint has no legal or evidentiary support whatsoever.
Case 3:20-cv-07103-FLW-DEA Document 19-4 Filed 11/20/20 Page 3 of 7 PageID: 237




 The Defendants filed that action in bad faith purely to continue to tortuously interfere with the

 business ofMicroBilt, and to cause the company and its people damages and legal fees, all of this

because Mr. Burgess, MicroBilt's founder and consultant, and other MicroBilt principals, have

refused to cooperate with Defendants in their various EDVA actions against one of their
adversaries. Matt Martorello.

        As set forth herein, the proposed Amended Complaint meets the standards of Fed. R. Civ.

P. 15(a)(2), and the Court should grant Plaintiffs leave to file an Amended Complaint.

                                   PROCEDURAL HISTORY

        On June 11, 2020, Plaintiffs filed the Complaint in the United States District Court, District

of New Jersey. Defendants filed a motion to dismiss the Complaint on August 24, 2020. On

September 21, 2020 Plaintiffs filed their opposition to Defendants' motion to dismiss the
Complaint.

                           STATEMENT OF RELEVANT FACTS

       Plaintiffs rely on the facts and allegations set forth in its proposed Amended Complaint,

which they incorporate herein by reference. Defendants Bennett, Kelly and their law firms

campaign of harassment occurred and continues after the filing of the Complaint, to wit,

Defendants have continued, and in fact, have accelerated their campaign of harassment and

intimidation against these Plaintiffs by attempting to intentionally harm their businesses by filing

a false and frivolous class action civil RICO complaint against them in the EDVA, see Steven

Mann, et al. v. Princeton Alternative Funding, LLC, etal.. Case No. 3:20-cv-00820-REP (EDVA)
("CAC"). .




                                                 2
Case 3:20-cv-07103-FLW-DEA Document 19-4 Filed 11/20/20 Page 4 of 7 PageID: 238



                                      LEGAL ARGUMENT

               I. IN THE INTEREST OF JUSTICE, THE COURT
                       SHOULD PERMIT PLAINTIFFS LEAVE TO FILE AN
                       AMENDED COMPLAINT.

        Based on the liberal standard and in the interest of justice, the Court should grant Plaintiffs

leave to file an Amended Complaint.

        A. Standard to Amend

        Pursuant to Fed. R. Civ. P. 15(a)(2), the Court "should freely give leave [to amend a

pleading] when justice so requires." See Foman v. Davis, 371 U.S. 178, 182 (1962). "Pursuant to

Foman, leave to amend may be denied on the basis of: 1) undue delay; 2) bad faith or dilatory

motive; 3) undue prejudice to the opposing party; and 4) futility of amendment." Eisai Co., Ltd.

v. Teva Pharmaceuticals, USA, Inc., 247 F.R.D. 445, 448 (D.N.J. 2007) citing Foman. "Only

when these factors suggest that amendment would be "unjust" should the court deny leave."

Arthur v. Maersk, Inc., 434 F.3d 196 (3rd Cir. 2006).

       Plaintiffs' proposed amendment is related to the conduct and occurrences upon which the

claims set forth in the pending complaint are based. Plaintiffs seek leave to file their Amended

Complaint without delay in this proceeding. Moreover, the new claims asserted in the proposed

Amended Complaint state valid causes of action. Therefore, none of the factors that would justify

denying leave to amend the pending complaint are present here, and the proposed Amended
Complaint should be permitted.

       B. Plaintiffs have Not Acted to Unduly Delay this Proceedins

       Plaintiffs have not acted to delay this proceeding. On the contrary, Plaintiffs have acted

with diligence and fairness throughout this matter. Delay alone does not provide a sufficient basis

to deny a motion for leave to amend. Eisai Co., Ltd., supra, citing, Adams v. Gould, 739 F.2d 858,

868 (3d Cir. 1984). Delay is undue when "it places an unwarranted burden on the court or an unfair
                                                 3
Case 3:20-cv-07103-FLW-DEA Document 19-4 Filed 11/20/20 Page 5 of 7 PageID: 239




burden on the opposing party." Id., citing, Cureton v. NCAA, 252 F.3d 267,273-74 (3d. Cir. 2001).

Here, no unfair burden would be placed on the Court or the defendants engendered by Plaintiffs'

proposed amendment.

        As set forth in the Procedural History (above) Plaintiffs have not delayed this proceeding.

Plaintiffs filed their Complaint on June 11, 2020. Defendants filed their responsive pleading on

August 24, 2020. The motion to dismiss is pending before this Court. Plaintiffs have diligently

proceeded with this litigation.

        As set forth in the proposed Amended Complaint, the Defendants recently engaged in

conduct that forms the basis of the new claims. There is no basis to conclude that Plaintiffs have

delayed or that the amendment will cause undue delay in the proceeding. The parties have not

begun discovery in this matter. No dates have been set for summary judgment motions or trial. In

sum, the factor of undue delay does not justify disallowing Plaintiffs' proposed Amended

Complaint.

       C. Plaintiffs have Not Acted in Bad Faith

       As set forth previously, Plaintiffs has acted fairly throughout this proceeding. The proposed

amendment is made in good faith. There is nothing in the record to suggest bad faith on the part

of Plaintiffs. The factor of bad faith does not disallow Plaintiffs' proposed Amended Complaint.

       D. There is No Undue Prejudice to the Defendants

       Defendants will suffer no cognizable prejudice if leave is granted to amend the pending

complaint. In determining what constitutes prejudice in the context of a motion for leave to amend,

courts consider "whether permitting the amendment would (1) require defendants to expend

significant additional resources to conduct discovery and prepare for trial; (2) significantly delay

resolution of the dispute; or (3) prevent a party from bringing a timely action in another


                                                4
Case 3:20-cv-07103-FLW-DEA Document 19-4 Filed 11/20/20 Page 6 of 7 PageID: 240




jurisdiction." Formosa Plastic Corp., U.S.A. v. ACE American Ins. Co., 259 F.R.D. 85 (D.N.J.
2009) citing Long v. Wilson, 393 F.3d 390, 400 (3d Cir.2004).

        Given the procedural posture of this action, and the fact that the additional causes of action

are related to the wrongful and continued conduct of Defendants, there can be no undue prejudice

to Defendants. Plaintiffs' additional causes of action arise out of additional wrongful conduct by

Defendants related to the pending complaint. Defendants have been on notice of this wrongful

conduct. As set forth in the proposed Amended Complaint, Defendants' conduct gives rise to

allegations that defendants Bennett, Consumer Litigation Associates, P.C., Kelly, and Kelly

Guzzo, PLC, continued their campaign of harassment and intimidation against MicroBilt, Burgess,

as well as PAF, PAIF, Primus and LJP and attempted to intentionally harm their respective

businesses by filing a false and frivolous class action civil RICO complaint against them in the

EDVA. There can be no prejudice to any of the Defendants when they were on notice of the

potential claims and took continued action to ripen the claims. Discovery will not be significantly

expanded or delayed as a result of the amendment. Defendants will have ample opportunity to

tailor their discovery to encompass the new causes of action asserted by Plaintiffs. Because

allowing Plaintiffs' proposed Amended Complaint will not result in any legally cognizable
prejudice to Defendants, Plaintiffs' proposed amendment should be permitted.
       E. The Amendment is Not Futile

       Defendants may suggest that Plaintiffs' proposed amendment to the pending complaint

would be futile. Such an assertion would be demonstrably incorrect. The Third Circuit considers

an amendment futile if the amended pleading would be unable to withstand a motion to dismiss

pursuant to Fed. R. Civ. P. 12(b)(6). See In re Burlington Coat Factory Sec. Litig., 114F.3dl410,




                                                 5
Case 3:20-cv-07103-FLW-DEA Document 19-4 Filed 11/20/20 Page 7 of 7 PageID: 241



 1434 (3d Cir. 1997). Plaintiffs' new cause of action is viable and is not time barred and therefore,

should be permitted to proceed.

        "Futility" means that the complaint, as amended, would fail to state a claim upon which

relief could be granted. Id. Defendants cannot meet their burden with respect to any of Plaintiffs'

new claims. As set forth in Plaintiffs' proposed Amended Complaint, Plaintiffs clearly articulate

causes of action and accompanying supporting facts for each new allegation.

        The new allegations of the proposed Amended Complaint are related to the allegations set

forth in the initial Complaint. The proposed Amended Complaint adds new allegations based on

the recent improper conduct of Defendants. There can be no plausible claim for lack of notice,

prejudice, or surprise in these circumstances. Moreover, discovery has not begun, therefore

Defendants will have ample opportunity and time to prepare their defense. Plaintiffs' new causes

of action are viable, and are not time barred, and arise from facts and circumstances related to the

initial Complaint. Therefore, the proposed amendment should be permitted.



                                         CONCLUSION

       For the foregoing reasons. Plaintiffs respectfully request that the Court permit the filing of

Plaintiffs' proposed Amended Complaint.

                                              Respectfully submitted,

                                              /s/ Gerald Krovatin
                                               gkrovatin(2)krovatin.com

                                              KROVATIN NAU LLC
                                              60 Park Place, Suite 1100
                                              Newark, New Jersey 07102
                                              (973) 424-9777
                                              Attorneys for Plaintiffs

Dated: November 20, 2020


                                                 6
